Taylob, J.
This action was originally brought in a justice’s court in Rock county, under the forcible entry and detainer act. The case was tried by the justice and a jury, *163and a verdict of guilty rendered against the defendant.' From the judgment entered by the justice the defendant appealed to the circuit court of Bock county. The justice made his return to that court, and afterwards, on motion of the respondent, the circuit court dismissed the appeal for want of jurisdiction.
' The appeal was dismissed because it was held by the circuit court that the act creating the municipal court of Bock county gave that court exclusive jurisdiction of all appeals from the judgments of justices’ courts in that county. The learned counsel for the appellant insists (1) that the act creating said municipal court does not give it exclusive jurisdiction of such appeals; and (2) if it does by its terms give such exclusive jurisdiction, then it is unconstitutional and voi d.
We think the act creating the said municipal court clearly and in express terms gives exclusive jurisdiction to such court of all appeals from justices’ courts in said county. The language of the statute is as follows: “ Said court may exercise powers and jurisdiction equal and concurrent with the circuit court of Bock county in all cases of crimes and misdemeanors arising in said county, except murder. Such jurisdiction includes the right to try and determine all appeals in civil and criminal cases from justices of the peace or police justices of said county. . . . Said court shall have jurisdiction to try and determine all appeals in civil and criminal cases from justices of the peace and police justices in said county, and in all cases removed from said justices’ or police courts on account of the title to lands coming in question, and all such cases shall be certified and returned to said municipal court, instead of the circuit court of said county, within ten days after the perfection of the appeal in appealed cases, or the joining of issue in other cases.” [Sec. 1, ch. 197, Laws of 1881.] There does not seem to be any reasonable doubt, from the language above *164quoted, that it was intended by the legislature to give the municipal court exclusive jurisdiction of all appeals from the judgments of justices in said county in both civil and criminal actions.
The proceeding under the forcible entry and unlawful detainer chapter of the Eevised Statutes is declared to be an action in a justice’s court. See sec. 3362, E. S. Sec. 2597 says: “Actions are of two kinds, civil and criminal; ” and a criminal action is one prosecuted by the state as a party against a person charged with a public offense, for the punishment thereof; and every other action is a civil action. This action is not prosecuted by the state, and, within the definition of actions, is a civil action. Sec. 3368, which provides for an appeal, treats it as an appeal from a judgment in a civil action. The case comes clearly within the language of the act conferring exclusive jurisdiction upon the municipal court.
The other objection, that the act is void so far as it confers exclusive jurisdiction of such appeals upon the municipal court, has been so often discussed and decided by this court adversely to the claim now made by the learned counsel for the appellant that we deem it unnecessary, if not improper, to go over the 'discussion again in this case. A citation of the decisions is all that seems called for in this case. Harrison v. Doyle, 11 Wis. 83; McNab v. Noonan, 20 Wis. 434, 443; Geise v. Greene, 49 Wis. 334, 339; Raynor v. State, 62 Wis. 289, 293; Bookhout v. State, 66 Wis. 415. These cases have settled the question in this state that the legislature may limit or take away the appellate jurisdiction of the circuit courts of this state, in certain designated cases, and vest such jurisdiction in other courts. This was done by the first act of the legislature giving civil jurisdiction to county courts in 1849. 1 That law provided *165that “no appeal to tlie circuit court shall be made oral-lowed of any cause tried or determined by the county court, except in probate cases; but in all cases of judgment rendered in such courts either party thinking himself aggrieved or injured by such judgment may remove the same by appeal or writ of error to the supreme court,” etc. This power of the legislature to take away the appellate jurisdiction of the circuit court in such cases was upheld by this court in the case of Harrison v. Doyle, in 1860. That case has been followed from that time down to the decision in Bookhout v. State, in 1886. If there be any question to which the rule of stare decisis ought to be applied by this court, we think it should be applied to this question.
By tlie Court.— The order of the circuit court is affirmed.